 


110 HR 6944 IH: Midewin National Tallgrass Prairie Expansion Act of 2008
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6944 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Mr. Weller of Illinois introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To transfer administrative jurisdiction over the Joliet Training Area in Will County, Illinois, to the Secretary of Agriculture for inclusion in the Midewin National Tallgrass Prairie, to provide for the conveyance of several parcels of the Joliet Training Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Midewin National Tallgrass Prairie Expansion Act of 2008.  
2.Transfer of administrative jurisdiction and land conveyances involving Joliet Training Area, Illinois 
(a)FindingsCongress finds the following: 
(1)The Midewin National Tallgrass Prairie in Will County, State of Illinois, constitutes some of the last vestiges of natural prairie ecosystems in the United States, and its administration by the Secretary of Agriculture pursuant to the Illinois Land Conservation Act of 1995 (title XXIX of Public Law 104–106; 110 Stat. 594) provides significant public benefits in resource conservation and protection, wildlife habitat, and public recreation. 
(2)The Joliet Training Area presently administered by the Secretary of the Army (in this section referred to as the JTA) is adjacent to the Midewin National Tallgrass Prairie, but the JTA is no longer needed for military purposes. 
(3)The Illinois Land Conservation Act of 1995 requires the eventual incorporation of JTA into the Midewin National Tallgrass Prairie subject to meeting local land use needs as provided in such Act. 
(b)MapFor purposes of this section, the JTA comprises those federally owned lands and interests in lands depicted on a map entitled Joliet Training Area Lands, April 2008 (in this section referred to as the map). The map shall be on file and available for public inspection in the Office of the Chief of the Forest Service. 
(c)Transfer of jurisdictionAdministrative jurisdiction over the JTA is hereby transferred, without consideration, from the Secretary of the Army to the Secretary of Agriculture. This transfer of administrative jurisdiction does not eliminate or reduce any obligation of the Secretary of the Army under the Illinois Land Conservation Act of 1995 (title XXIX of Public Law 104–106) or this section. 
(d)Management 
(1)Inclusion in midewin national tallgrass prairieThe JTA lands transferred by subsection (c) shall be administered by the Secretary of Agriculture as part of the Midewin National Tallgrass Prairie in accordance with the Illinois Land Conservation Act of 1995 (title XXIX of Public Law 104–106) and the laws and regulations pertaining to the National Forest System. 
(2)Management planThe Secretary of Agriculture shall manage the transferred lands consistent with the land and resource management plan for the Midewin National Tallgrass Prairie and include consideration of the transferred lands in the next regular update of such management plan. 
(3)Effect on existing rightsThe Secretary of Agriculture shall administer any valid permit, lease, or other authorization on the JTA lands transferred by subsection (c) under its existing terms, except that any renewal or modification shall be at the option of the Secretary of Agriculture on such terms and conditions as the Secretary may prescribe. 
(e)Conveyance to will county 
(1)Conveyance requiredSubject to valid existing rights, within 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall convey by quitclaim deed, without cash consideration, to Will County, Illinois, all right, title, and interest of the United States in and to the parcel of land consisting of approximately 351 acres and depicted on the map as the Will County Conveyance Parcel. 
(2)Restrictive covenantThe quitclaim deed shall contain restrictive covenants enforceable by the Secretary of Agriculture for the benefit of the appurtenant Federal lands and the Midewin National Tallgrass Prairie. The covenants shall require that the lands conveyed to Will County, Illinois, shall be used only for the following governmental purposes: 
(A)Parks and recreation. 
(B)Firing ranges for small arms. 
(C)Office and training facilities for fire fighters, police, and emergency personnel. 
(D)Public safety facilities (but not facilities for incarceration). 
(E)Offices for county and municipal governments. 
(3)Prohibited usesThe lands conveyed under this subsection shall not be used for industrial or commercial purposes, including landfills, parking and transportation facilities, power generation facilities, or waste water treatment (except for wastes generated on site). 
(4)Reserved rightsThe quitclaim deed shall reserve in the United States— 
(A)rights or easements for public and administrative access and utilities over Arsenal Road and such other rights-of-way as the Secretary of Agriculture shall designate; 
(B)mineral rights; 
(C)surface and underground waters, subject to reasonable use on site by the County; and 
(D)rights to permit Federal, State, and local law enforcement, public safety, and land management agencies to have access to and use of training facilities located on the property as of the date of the enactment of this Act or constructed after that date, subject to the right of Will County to manage such uses and to charge reasonable fees commensurate with use as necessary to cover its operating and maintenance costs. 
(5)Environmental cleanupWith respect to the lands conveyed to Will County pursuant to this subsection, the Secretary of the Army shall comply with the requirements of section 120 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620). 
(6)Administrative costsWill County shall cover the cost of the conveyance under this subsection, including survey and similar expenses. 
(f)Conveyance to CenterPoint properties 
(1)Conveyance requiredThe Secretary of Agriculture shall convey by quitclaim deed to CenterPoint Properties, LLC (in this section referred to as CenterPoint), an easement to the lands depicted on the map as the CenterPoint Conveyance Parcel. 
(2)Purpose of easementThe easement shall permit the holder to construct roads and railroads for access to appurtenant properties, subject to terms and conditions prescribed by the Army Corps of Engineers pursuant to section 404 of the Clean Water Act (33 U.S.C. 1344) and any other applicable law and regulation. 
(3)Reserved rightsThe easement shall reserve in the United States public access over any roads, and may prescribe remedies for failure to meet any of the consideration obligations of paragraph (4). 
(4)ConsiderationConsideration for the easement provided by this subsection shall be as follows: 
(A)A cash payment equal to the market value of the easement based on an appraisal prepared in conformity with the Uniform Appraisal Standards for Federal Land Acquisitions and approved by the Forest Service. 
(B)An agreement or cash payment by CenterPoint to fund a wetland mitigation project prescribed by the Secretary of Agriculture and the Army Corps of Engineers that effects the permanent enhancement, restoration, and creation of wetlands and other rare flora and fauna community types on the JTA and adjacent lands. 
(C)An agreement by CenterPoint to pay the Secretary of Agriculture a reasonable annual fee, the amount to be established annually by the Forest Service, for the purpose of controlling invasive and exotic species and for conducting other environmental measures deemed necessary by the Forest Service on the easement areas. 
(D)A cash payment of $1,000,000 by CenterPoint to a nonprofit corporation established under the laws of the State of Illinois, with such corporation to be designated at the sole discretion of the Secretary of Agriculture, for purposes of establishing a charitable foundation to fund habitat restoration at the Midewin National Tallgrass Prairie. 
(5)Administrative costsCenterPoint shall cover all costs associated with the conveyance of the easement under this subsection, including costs of survey, appraisal, and document preparation, and reasonable administrative costs of the Department of Agriculture, including legal expenses. 
(g)Disposition of certain receipts 
(1)Payment to Secretary of the armyThe cash payment required by subsection (f)(4)(A) shall be paid to the Secretary of the Army, and shall be availability to the Secretary of the Army, without further appropriation and until expended, for any purposes authorized under existing law.  
(2)Payment to Secretary of agricultureThe cash payments required by subsections (f)(4)(B) and (f)(4)(C) shall be deposited into the MNP Rental Fee Account established under section 2915(c) of the Illinois Land Conservation Act of 1995 (title XXIX of Public Law 104–106; 110 Stat. 601), to be merged with other funds in the MNP Rental Fee Account and availability to the same extent and for the same purposes as other funds in the MNP Rental Fee Account. Monies so deposited into the MNP Rental Fee Account shall not be subject to transfer or reprogramming for wildland fire management or any other purpose 
(h)Environmental cleanup 
(1)Obligations and liabilitiesWith respect to the lands comprising the JTA, the Secretary of the Army shall have the same obligations and liabilities for environmental clean up as enumerated in sections 2912(c), 2912(d), and 2913 of the Illinois Land Conservation Act of 1995 (title XXIX of Public Law 104–106; 110 Stat. 597, 598). 
(2)Preliminary Assessment/Site InspectionWithin 180 days after the date of the enactment of this Act, the Secretary of the Army shall provide a Preliminary Assessment/Site Inspection to the Secretary of Agriculture for the lands comprising the JTA. 
(3)Remediation plansWithin 1 year after the date of the enactment of this Act, the Secretary of the Army shall develop and provide to the Secretary of Agriculture plans to remediate the Recognized Environmental Conditions identified by the Preliminary Assessment/Site Inspection. 
(4)Completion of remediationWithin 2 years after the date of the enactment of this Act, the Secretary of the Army shall certify to the Secretary of Agriculture that all remediation activities have been completed. 
(i)RecordsWithin 1 year after the date of the enactment of this Act, the Secretary of the Army shall transfer to the Secretary of Agriculture all original records pertaining to land titles, surveys, utilities, and other records pertaining to the JTA. 
(j)Prairie restoration fund amendmentSection 2915(f) of the Illinois Land Conservation Act of 1995 (title XXIX of Public Law 104–106; 110 Stat. 602) is amended by striking the first two sentences and inserting the following new sentences: Monies collected pursuant to subsections (d) and (e), as well as any other monies collected or received with regard to the MNP as may be provided by law, shall be covered into the Treasury and constitute a special fund known as the Midewin National Tallgrass Prairie Restoration Fund which funds shall be available until expended, without further appropriation, for purposes of or related to the Midewin National Tallgrass Prairie as provided in section subsections (c), (d), and (e) of section 2914. Monies deposited into the Fund shall not be subject to transfer or reprogramming for wildland fire management or any other emergency purpose unless specifically authorized by Congress.. 
 
